Per Curiam.
The two controlling facts in this case will be found fully stated in our two opinions on the former appeal, 83 Neb. 193; 85 Neb. 800. Upon the latter hearing the case was remanded with specific directions as to the distribution of the funds in controversy. This left nothing for the district court to do but to enter a decree in accordance with the mandate of this court. Kerr v. McCreary, 86 Neb. 786; Farmers & Merchants Bank v. German Nat. Bank, 59 Neb. 229. An examination of the record shows that the district court by its decree has distributed the funds in obedience to our mandate.
*530The judgment of the district court should therefore be affirmed, the appellant First National Bank of Columbus and cross-appellant Columbus State Bank each to pay its own costs on this appeal; and it is so ordered.
Affirmed.